Case 1:21-cv-00889-SMV-JHR Document 1-1

STATE OF NEW MEXICO
COUNTY OF BERNALILLO
SECOND JUDICIAL DISTRICT

SKATE CITY ALBUQUERQUE, INC.,
DBA ROLLER SKATE CITY
Plaintiff,
v. CAUSE NO.
AXIS SURPLUS INSURANCE COMPANY,
JBL TRINITY. GROUP, LTD., and
YORK RISK SERVICES GROUP, INC.,

Defendants.

COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF

COMES NOW, Skate City Albuquerque, Inc., DBA Roller Skate City, by and through its

Filed 09/10/21 Page 1 of 24

FILED

2ND JUDICIAL DISTRICT COURT
Bernalillo County

12/31/2020 12:19 PM

CLERK OF THE COURT
Catherine Chavez

D-202-CV-2021-00007

 

undersigned counsel, Geoffrey R. Romero, Esq., and Paul Zebrowski, Esq. and Thomas A. Biscup,
Esq., and files its Complaint for Damages and Declaratory Relief against Axis Surplus Insurance
Company, JBL Trinity Group, Ltd., and York Risk Services Group, Inc., and as grounds therefore
state as follows:

I. BACKGROUND

1. At all times relevant hereto, Plaintiff Skate City Albuquerque, Inc., DBA Roller
Skate City (“Roller Skate City”) owned the commercial Property, located at 400 Paisano Street
NE, Albuquerque, New Mexico 87123, in Bernalillo County (the “Property”).

2. Upon information and belief, at all times relevant hereto, Defendant, Axis Surplus

Insurance Company (“Axis”) which is an eligible surplus lines insurer in the state of New Mexico.
1
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 2 of 24

3. Upon information and belief, at all times relevant hereto, Defendant JBL Trinity
Group, Ltd. (“JBL”) was the broker/agent and is a foreign corporation that engaged in conduct in
or directed to or related to the state of New Mexico.

4. Upon information and belief, at all times relevant hereto, Defendant York Risk
Services Group, Inc. (“York”) was and is a corporation that engaged in conduct in or directed to
or related to the state of New Mexico.

5. In consideration for a premium paid to it, Axis issued an insurance policy, Policy
Number EAF 796681-18 (the “Axis Policy” or “Policy”) to Roller Skating Association
International (“RSAI”), which covered members of RSAI who opted to participate in the coverage.

6. The Policy covered members of RSAJ, of which Roller Skate City was a member.

7. The Policy provides coverage for all perils which are not specifically excluded.

8. At all times material, JBL agreed to procure property insurance coverage for Roller
Skate City.

9. At all times material, all the Defendants understood the risk that would be posed to

Roller Skate City if it did not have property coverage for its Property.

10. Roller Skate City accepted Defendants’ offer and elected to protect its Property by
purchasing coverage from Axis, through JBL.

11. JBL assured Roller Skate City that it would be covered by the Policy, and solicited
information from Roller Skate City to commence coverage. At all times, JBL stated to Roller Skate
City that it would be covered by the Policy, should Roller Skate City complete the required
applications.

12. JBL assured Roller Skate City that the Policy was created to cover skating rink

2

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 3 of 24

businesses, such as Roller Skate City, and that it would provide the desired coverage, should Roller
Skate City elect to purchase the coverage.

13. Roller Skate City completed the required applications, and did not look elsewhere
for property insurance, believing, based on the statements of JBL, that the Property was fully
protected.

14. On December 28, 2018, JBL provided a quote to Roller Skate City for coverage
from January 1, 2019 to April 1, 2019. JBL offered coverage under the Axis policy in the amount
of $2,515,738 of coverage for Roller Skate City’s building, and $300,000 in business interruption
coverage.

15. Roller Skate City accepted the quotation. On December 31, 2018, Anthony J.
Profaci, of JBL, confirmed in an email to Roller Skate City that all of the Plaintiff's “signed
documents are received and coverage is bound.”

16. Roller Skate City reasonably relied on Defendants’ assurances that its Property
would be covered, and that it was covered on J anuary 1, 2019,

17, The Policy was to go into effect at 12:01 a.m. on January 1, 2019.

18. Qn or about January 1, 2019, at approximately 1:35 a.m., just hours after the
commencement of the Policy, a windstorm in the Albuquerque area hit the property and caused
extensive damage to the subject property.

19, The windstorm event was witnessed by numerous individuals, and was reported in
local news. It occurred after a New Year’s Eve party at the Property.

20. Roller Skate City timely filed an insurance claim with JBL.

21. Axis assigned the insurance claim to York Insurance Services under York’s File

3

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 4 of 24

No. AX-2608 (the “Claim”).

22. York, on behalf of Axis, initially acknowledged the claim in a letter dated January
3, 2019. York wrote, “On behalf of Axis Surplus Insurance Company, please note that we are
investigating your claim to determine if and when the location subject of this claim was reported
to the insurer.”

23. | There was no reasonable dispute that Roller Skate City had reported the location
subject of the claim timely, because the loss event had occurred just two days prior to York’s letter.

24. Neither York, nor Axis, informed Roller Skate City during the month of January
that no coverage existed because Roller Skate City was not covered.

25. Only later, after determining the loss to be a significant and expensive Claim, did
York and Axis attempt to avoid payment of a covered claim by arguing that Roller Skate City was
not covered under the Policy.

26. Axis and York knew that Roller Skate City was covered by the Policy, but took the
position that it was not covered in order to avoid payment.

27. Axis and York nonetheless failed to properly adjust and make payment on the
claim, and as a result Roller Skate City was ultimately compelled to retain a public adjuster and
counsel, the latter of whom wrote to JBL on March 28, 2019.

28. Roller Skate City’s letter was responded to a month later, on April 26, 2019, by
counsel for Axis. In the letter, Axis stated — for the first time — that Roller Skate City was not
covered under the Policy.

29. Axis stated that it required all named insureds to be submitted to and approved by

Axis by May 1, 2018. Axis also stated that JBL had submitted its “request to add Roller King to

4

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 5 of 24

the policy” on January 2, 2019.

30. At no time did JBL indicate to Roller Skate City that Axis would not cover Roller
Skate City because it had not submitted its application in April of 2018.

31. Defendants failed and refused to evaluate the information and surrounding facts
regarding the Claim, choosing instead to hide behind palpably incorrect assumptions and
conclusions of the agents, employees, and/or consultants. Defendants have further failed or
refused, and continue to fail or refuse, to pay covered claims on a timely basis as required by the
insurance contract and as required by the New Mexico Insurance Code. Instead, Defendants have
wrongfully denied claims when liability for coverage under the policy was reasonably clear.

32. Defendants bound coverage for Roller Skate City and informed Roller Skate City
of that fact, but then refused to acknowledge coverage after a loss event.

33. In contrast, Roller Skate City communicated with and cooperated with every
request made by Defendants and has displayed, at reasonable times, all of the relevant records in
its possession, documents, buildings and contents that are the subject of the loss. Defendants
persisted in denial of coverage to avoid payment of the full amounts due for Plaintiff's claim, even
though a person of ordinary prudence and care would have done otherwise. No reasonable basis
exists or has existed at any time for Defendants’ delay and/or refusal to provide covered benefits
due and owing under the insurance policy in question.

34. The Defendants’ conduct described above regarding the was a producing,
proximate and direct cause of actual damages to Plaintiff. These damages include, but are not
limited to, the full benefits payable under the insurance policy, together with all out-of-pocket

expefises incurred by Plaintiff. Plaintiff seeks prejudgment and post judgment interest at the

5

 

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 6 of 24

highest lawful rate. The amount of actual damages which should be awarded exceeds the minimum
jurisdictional limits of this Court.

35. Defendants Axis, JBL, and York are jointly and severally liable for all damages
resulting from their wrongful conduct and breach of the insurance contract between Axis and
Roller Skate City. Axis bears respondeat superior liability for the acts and omissions of JBL, its
agent/broker, and its claims administrator, York.

36. Defendants, through JBL, informed Roller Skate City that it was covered
immediately prior to the loss event (within 12 hours), and then claimed that there was no coverage
after the loss event occurred.

37. | Noreasonable basis exists or has existed at any time for Defendants Axis, JBL, and
York, to delay and/or refusal to provide covered benefits due.

38. Jurisdiction is proper in this Court because the Property which is the subject of this
action, is located in Bernalillo County, New Mexico, and all or substantially all of the events
described occurred in Bernalillo County, New Mexico.

CAUSES OF ACTION

COUNT 1 — Request for Declaratory Relief
(Against Axis)
39. _ Plaintiff re-alleges the above paragraphs as if fully set forth herein.

40. Roller Skate City and Axis are in doubt and dispute over their rights and obligations
under the aforementioned policy of insurance. Such doubt and dispute have created a bona fide,
actual and present adverse dispute between the parties regarding the applicability of the above-
stated policy and demand for coverage and benefits.

WHEREFORE, this Court should declare:
6

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 7 of 24

a. That Plaintiff is entitled to coverage under the Policy; and
b. That Plaintiff is entitled to damages as a result of the Defendants’ wrongful conduct and

denial of the claim.

COouNnrT 2 — Breach of Contract
(Against Axis)
41. Plaintiff re-alleges the above paragraphs as if fully set forth herein.

42. In accordance with the terms of the Policy, Axis had a duty to indemnify Roller
Skate City for covered losses incurred to its commercial property located at 400 Paisano St NE,
Albuquerque, Bernalillo County, New Mexico.

43. Roller Skate City elected to participate in the Policy, and thereby became a named
insured under the Policy.

44. Axis’s agent, JBL, informed Roller Skate City that its coverage was bound.

45. Roller Skate City paid its premium payment for coverage under the Policy.

46. Axis has failed to properly adjust the covered loss to Roller Skate City’s
commercial property, and instead wrongfully claimed that Roller Skate City was not covered by
the Policy.

47. Axis has wrongfully refused to tender all proceeds due and owing Roller Skate City
under the Policy, even though coverage has become reasonably clear.

48. Axis’ denial of coverage, failure to fully and properly adjust the loss, and refusal to
tender all proceeds due and owing under the policy constitute material breaches of the insurance
policy.

49. As a direct result of Axis’s breach of its contract of insurance, Roller Skate City

has suffered and continues to suffer direct and reasonably foreseeable consequential damages, and
, 7

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 8 of 24

has incurred attorney fees and other expenses in amounts to be determined at trial.

Count 3 - Breach of the Common Law Obligation of
Good Faith and Fair Dealing
: (Against Axis and York)
50. Plaintiff re-alleges the above paragraphs as if fully set forth herein.

51. Implicit in the contract of insurance between Roller Skate City and Axis/York was
the covenant that Axis and York would at all times act in good faith and deal honestly and fairly
with Roller Skate City.

52. Axis and York’s violations of its obligation of good faith and fair dealing include,
but are not limited to:

a. Failing to interpret the contract of insurance in accordance with New
Mexico law and in accordance with Roller Skate City’s reasonable expectations;
b. Inserting and attempting to enforce invalid policy provisions;

C. Failing and refusing to promptly and fairly investigate and process and
determine coverage under the Policy;

d. Failing to adopt and implement reasonable standards for the prompt, fair,
honest, and equitable investigation, processing, and evaluation of Roller Skate
City’s Claim;

€. Failing to supervise Axis’s employees, representatives, agents, and
adjusters to ensure that claims are handled in a fair and proper manner;

f, Making material misrepresentations concerning policy rights and benefits
in order to gain a windfall advantage;

g. Not attempting in good faith to effectuate prompt, fair, and equitable
8

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 9 of 24

settlements of Roller Skate City’s claims when liability under the Policy had
become reasonably clear;

h Wrongfully denying coverage to its insured, Roller Skate City, under the
Policy;

i Instituting a performance-based compensation plan for employees, agents,
adjusters, and representatives, which encourages placing the financial interests of
the insurer above the financial interests of the insured in order to obtain a windfall
profit; and

k. Forcing the insured, Roller Skate City, to file suit to recover all proceeds
due and owing under the Policy.

53. As a result of Axis’s breach of its covenant of good faith and fair dealing, Roller
Skate City has suffered and continues to suffer extra-contractual damages which were reasonably
foreseeable to Defendants, including, but not limited to vexation, annoyance, emotional distress,
loss of use, and.loss of opportunity.

54. Axis’s acts and omissions alleged herein in breach in the implied covenant of good
faith and fair dealing were done intentionally, willfully, wantonly, grossly, maliciously and/or with
reckless disregard for the rights of Roller Skate City. Accordingly, Roller Skate City is entitled to
recover punitive damages in an amount to be determined by the jury and sufficient to punish Axis
for its misconduct and to deter others from similar conduct in the future.

WHEREFORE, the Plaintiff, Roller Skate City, requests this Court enter judgment against
Axis for an award of compensatory extra-contractual damages, punitive damages, pre-judgment

and post-judgment interest as allowed by law, taxable costs, and any othis relief this court deems

9

'

 

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 10 of 24

appropriate.

Count 4 - Violation of the New Mexico Unfair Trade Practices Act
. (Against All Defendants)
55. Roller Skate City re-alleges all preceding paragraphs as if fully set forth herein.

56. There was in effect at all times material a state statute commonly known as the New
Mexico Unfair Practices Act (“UPA”), NMSA 1978, Sections 57-12-1 to -26 (1967, as amended),
including but not limited to those subsections in Section 57-12-2(D)(5), (D)(7), (D)(14), (D)C15),
(D)\(17) and Section 57-12-2(E), which prohibits a person selling insurance from engaging in
unfair or deceptive trade practices:

D. “unfair or deceptive trade practice” means an act specifically declared
unlawful pursuant to the Unfair Trade Practices Act [Chapter 57, Article 12 NMSA
1978], a false or misleading oral or written statement, visual description or other
representation of any kind knowingly made in connection with the sale, lease, rental
or loan of goods or services or in the extension of credit or in the collection of debts
by a person in the regular course of his trade or commerce, which may, tends to or
does deceive or mislead and includes but is not limited to:

(5) representing that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits or quantities that they do not have

or that a person has a OOsponsorship, approval, status, affiliatio

ORR

(7) representing that the goods or services are of a particular standard,

quality or grade or that goods are of a particular style or model if they are

10

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 11 of 24

of another;
OOK

(14) using exaggeration, innuendo or ambiguity as to a material fact or

failing to state a material fact if doing so deceives or tends to deceive;

(15) _ stating that a transaction involves rights, remedies or obligations that

it does not involve;

\(17) failure to deliver the quality or quantity of goods or services

contracted for; and

E. “unconscionable trade practice” means an act or practice in connection
with the sale, lease, rental or loan, or in connection with the offering for sale, lease,
rental or loan, of any goods or services, including services provided by licensed
professionals, or in the extension of credit or in the collection of debts which to a
person’s detriment:

(1) takes advantage of the lack of knowledge, ability, experience or

capacity of a person to a grossly unfair degree; or

(2) results in a gross disparity between the value received by a person

and the price paid.

57. | Defendants misrepresented and failed to deliver the quality or quantity of services
contracted for by failing to procure and afford insurance benefits Policy covering known and
foreseeable risks.

58. Defendants misrepresented the benefits that were purchased, by advising Roller

Skate City it was covered for risks under the Policy but later denying there was coverage.

11

 

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 12 of 24

59. Defendants, acting through their agents, adjusters, employees, and others working
on their behalf, as set forth above, knowingly and willfully engaged in unfair trade practices
prohibited under Section 57-12-3, including but not limited to those subsections in Section 57-12-
2(D)(5), (D)(7), (D)(14), (D)(15), (D)(17) and Section 57-12-2(E).

60. As a direct and proximate result of Defendants’ wrongful conduct, Roller Skate
City has suffered damages, and continues to suffer the loss.

61. | Defendants’ acts and omissions alleged herein in violating the New Mexico Unfair
Practices Act were done intentionally, willfully, wantonly, maliciously, and/or with reckless
disregard for the rights of Roller Skate City. As such, Roller Skate City is entitled to recover
punitive damages in an amount to be determined by the jury and sufficient to punish Defendants
for their misconduct and to deter others from similar conduct in the future.

62. Defendants have willfully engaged in “unfair and deceptive trade practice[s].” As
such, Roller Skate City is entitled to recover additional damages pursuant to NMSA § 57-12-10 in
an amount up to three times his actual damages.

63. Roller Skate City has been forced to retain the services of attorneys to enforce his
rights herein, and as such, pursuant to NMSA § 57-12-10 and § 39-2-1, it is entitled to an award
of attorneys’ fees and costs associated with this action.

COUNT 5: Negligence
(Against JBL)

64. —_ Roller Skate City re-alleges all preceding paragraphs as if fully set forth herein.

65. JBL possessed a duty to Roller Skate City to exercise reasonable skill, care, and
diligence in procuring the requested Policy and in its interactions with Roller Skate City.

12

 

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 13 of 24

66. In procuring the Policy for Roller Skate City, JBL owed it several duties, including,
without limitation, (i) the duty to ensure that Roller Skate City was actually covered by the Policy
JBL had sold to it; (ii) to refrain from informing Roller Skate City that it could be covered by an
Axis policy if the policy language precluded Roller Skate City’s participation in it; (iii) to properly
acquaint itself with the various terms, provisions, conditions, restrictions, limitations, exclusions,
and the like offered by and/or included in the Policy; (iv) to fully and properly explain the terms
and conditions of the Policy to Roller Skate City, taking into account that Roller Skate City was
not versed in the details and intricacies of insurance policies and it was relying on JBL’s expertise
in that regard, and (v) to fully disclose relevant eligibility issues, including, but not limited to
requirements that potential insureds apply for the Policy before April of the prior year.

67. JBL fell below the appropriate standard of care for an insurance producer by,
among other things, failing to fulfill the duties described above.

COUNT 6: NEGLIGENT MISREPRESENTATION
(AGAINST ALL DEFENDANTS)

68. Roller Skate City re-alleges all preceding paragraphs as if fully set forth herein.

69. Defendants are vicariously liable for the acts and omissions of their employees and
agents.

70. Anthony Profacci, of JBL, failed to disclose material information, including but not
limited to a supposed refusal to provide coverage to Roller Skate City because it had not submitted
its application prior to May of 2018.

71. | Upon information and belief, at the time Profacci made misrepresentations to Roller

Skate City, he was acting on behalf of JBL in selling insurance, but also acting in concert and on

13

 

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 14 of 24

behalf of Defendants Axis in the sale of such coverage.

72. Defendants JBL and Axis intended that Roller Skate City would rely on whatever
information it presented in order to induce it to purchase the Policy.

73. Defendants JBL failed to exercise reasonable care or competence in obtaining or
communicating information concerning the Policy.

74. Roller Skate City relied on JBL to provide it with complete details about its
eligibility for the Policy, because Roller Skate City was never presented with a copy of the Policy
itself until after the loss event.

75. In addition, Defendants Axis and York knew, or should have known, that Roller
Skate City was covered by the Policy.

76. | However, neither Axis nor York conducted sufficient investigation into Roller
Skate City’s coverage.

77. Upon information and belief, neither Axis nor York has a reasonable basis to
believe that Roller Skate City was not covered by the Policy

78. Nevertheless, Axis and York communicated to Roller Skate City that it was not
covered by the Policy. Roller Skate City reasonably relied on these misrepresentations and failed
to pursue its Claim for over a year.

79. ‘As aresult of its reliance on Defendants, Roller Skate City has suffered damages,
including consequential damages.

NEGLIGENT FAILURE TO PROCURE INSURANCE COVERAGE AND
NEGLIGENT FAILURE TO INFORM

(DEFENDANT JBL)

14

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 15 of 24

80. Roller Skate City re-alleges all preceding paragraphs as if fully set forth herein.

81. By contracting to procure insurance coverage for Roller Skate City to protect its
property against loss JBL entered into a contract with Roller Skate City and had a duty to procure
the coverage promised.

82. JBL breached its duty by failing to procure coverage to protect Roller Skate City
against known physical risks to its Property and failed to inform Roller Skate City that it had not
yet procured the promised coverage.

83. It was foreseeable that Roller Skate City would be damaged by the failure of JBL
to procure property insurance coverage, and that it would damaged by loss events, including by a
wind storm.

84. _ Roller Skate City sustained damages as a result of the failure of JBL to procure
property insurance which included coverage for wind storm damage. The damages suffered by
Roller Skate City include the damage to its roof.

85. JBL further had a duty to inform Roller Skate City if it was not covered, in order to
allow Roller Skate City to obtain alternative coverage.

86. JBL did not inform Roller Skate City of any potential lack of coverage, and instead
confirmed coverage less than 12 hours prior to a major loss event.

COUNT Vit
BREACH OF FIDUCIARY DUTIES
(All Defendants)
87. Roller Skate City re-alleges all preceding paragraphs as if fully set forth herein.

88. At all times material Defendants were acting as insurers and/or agents in the sale of

15

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 16 of 24

property insurance coverage and owed a fiduciary duty to Roller Skate City to provide property
insurance coverage for Roller Skate City.

89. Defendants breached their fiduciary duty to Roller Skate City by failing to provide
property insurance coverage.

90. Defendants further breached their fiduciary duty by failing to inform Roller Skate
City that it was allegedly not eligible for the Policy, after a loss had occurred.

91. Roller Skate City incurred damages as a result of the breaches of duty of

Defendants.

PRAYER FOR RELIEF

WHEREFORE Plaintiff, Roller Skate City, requests this Court enter a judgment against
Defendants, Axis Surplus Insurance Company, JBL Trinity Group, Ltd., and York Risk Services
Group, Inc., as follows:

a. All amounts contracted for pursuant to the subject Axis Policy;

b. All compensatory damages;

c. Punitive damages;

d. Treble damages as allowed under New Mexico law;

e. Pre- and post-judgment interest;

f. Attoreys' fees and costs; and

g. All other relief that the Court deems just and proper.

16
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 17 of 24

DATED this 31% day of December, 2020.

Respectfully submitted,
ZEBROWSKI LAW

s/Thomas A. Biscup
Thomas A. Biscup (NM Bar No. 150821)
Paul Zebrowski (NM Bar No. 147479)
4801 All Saints Road NW
Albuquerque, New Mexico 87120
(505) 715-5161 (phone)
(586) 566-6898 (facsimile)
paul@zebrowskilaw.com

tom@zebrowskilaw.com

and
LAW OFFICES OF GEOFFREY R. ROMERO

Geoffrey R. Romero, Esq.
4801 All Saints Rd. NW
Albuquerque, NM 87120

(505) 247-3338
Geoff@GeoffRomeroLaw.com

Attorneys for Plaintiff

17

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 18 of 24

FILED

2ND JUDICIAL DISTRICT COURT
Bernalillo County

12/31/2020 12:19 PM

STATE OF NEW MEXICO CLERK OF THE COURT
COUNTY OF BERNALILLO Catherine Chavez
SECOND JUDICIAL DISTRICT

SKATE CITY ALBUQUERQUE, INC.,
DBA ROLLER SKATE CITY,

Plaintiff,

vs CAUSE NO, 2-202-CV-2021-00007

AXIS SURPLUS INSURANCE COMPANY,
JBL TRINITY GROUP, LTD., and
YORK RISK SERVICES GROUP, INC.,

Defendants.

COURT-ANNEXED ARBITRATION CERTIFICATE

 

COMES NOW, Plaintiff Skate City Albuquerque, Inc., DBA Roller Skate City, by and
through its undersigned counsel, Geoffrey R. Romero, Esq., and Paul Zebrowski, Esq. and Thomas
A. Biscup, Esq., and pursuant to Second Judicial District Local Rules, Rule LR2-603, certifies as
follows:

A. [ ] This party seeks only a money judgment and the amount sought does not exceed

twenty-five thousand dollars ($25,000.00) exclusive of punitive damages, interest, costs, and
attorney fees. (Arbitration) .

B. [X ] This party seeks relief other than a money judgment and/or seeks relief in excess
of twenty-five thousand dollars ($25,000.00) exclusive of punitive damages, interest, costs, and

attorney fees. (No Arbitration).

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 19 of 24

DATED this 31“ day of December, 2020.

Respectfully submitted,
ZEBROWSKI LAW

s/Thomas A. Biscup
Thomas A. Biscup (NM Bar No. 150821)
Paul Zebrowski (NM Bar No. 147479)
4801 All Saints Road NW
Albuquerque, New Mexico 87120
(505) 715-5161 (phone)
(586) 566-6898 (facsimile)
paul@zebrowskilaw.com

tom@zebrowskilaw.com

and

 

LAW OFFICES OF GEOFFREY R. ROMERO

Geoffrey R. Romero, Esq.
4801 All Saints Rd. NW
Albuquerque, NM 87120

(505) 247-3338
Geoff@GeoffRomeroLaw.com

Attorneys for Plaintiff
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 20 of 24

FILED

2ND JUDICIAL DISTRICT COURT
Bernalillo County

12/31/2020 12:19 PM

STATE OF NEW MEXICO CLERK OF THE COURT
COUNTY OF BERNALILLO Catherine Chavez
SECOND JUDICIAL DISTRICT

SKATE CITY ALBUQUERQUE, INC.,
DBA ROLLER SKATE CITY,

Plaintiff,

 

Vv. CAUSE NO.  D-202-CV-2021-00007
AXIS SURPLUS INSURANCE COMPANY,
JBL TRINITY GROUP, LTD., and
YORK RISK SERVICES GROUP, INC., ;

Defendants.

JURY DEMAND

COMES NOW, Plaintiff Skate City Albuquerque, Inc., DBA Roller Skate City, by and |
through its undersigned counsel, Geoffrey R. Romero, Esq., and Paul Zebrowski, Esq. and Thomas
A. Biscup, Esq., and demands a trial by jury of twelve. The jury fee in the amount of $300.00 is

tendered with this demand.

DATED this 31% day of December, 2020.

Respectfully submitted,
ZEBROWSKI LAW

s/Thomas A. Biscup
Thomas A. Biscup (NM Bar No. 150821)
Paul Zebrowski (NM Bar No. 147479)
4801 All Saints Road NW

1
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 21 of 24

Albuquerque, New Mexico 87120
(505) 715-5161 (phone)

(586) 566-6898 (facsimile)
paul@zebrowskilaw.com

tom@zebrowskilaw.com

and
LAW OFFICES OF GEOFFREY R. ROMERO

Geoffrey R. Romero, Esq.
4801 All Saints Rd. NW
Albuquerque, NM 87120

(505) 247-3338
Geoff@GeoffRomeroLaw.com

Aitorneys for Plaintiff

 

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 22 of 24

FILED

2ND JUDICIAL DISTRICT COURT
Bernalillo County

8/16/2021 2:59 PM

 

 

SUMMONS | | CLERK OF THE COURT
District Court: Second Case Number: Patsy Baca
| Bernalille County, New Mexico 2084 CV-RIZI RRR?

Court Addrese:
| Post Office Box 485/400) Lomas Bled NW | Assiyned fudge:
| Alouguergue, New Mexica B710Q/8712 | Benjamin Chaves
Court Telewhone Mo. GAS Sal-7451
Plaintiff SKATE CITY SLBUDUEROUR, | Defendant

 

 

     

INC. DBA ROLLER SKATE CLEy, Mame: “ORK RISK SERVICES
GROUP, ONE
oe ofa DICT

AXIS SURPLUS INSURANCE 726 §. Michigan Dy Ste, 191

COMPANY, TRL TE
YORE RISK SERVICE

EY CsRE AIP LTD, | Hobbs Ni $6240
SS GROUL, INC,

 

 

 

 

 

0 THE ABOVE-NAMED DEFENDANTS?) Take notion: that

b A lawaalt fi hos boun filod against you, A oupy of the lewault is attached. The Court issued
this Samosa.
Ze You oust respond o this kewsult in writing. You muat le your written mepones with the

Syeaartne later than thirty G0} devs fram the date vow are served with dus Simunans. (The date you
are considered served with the Suamums is determined tey Rule 14N}4 NMEA) The Denust’s addeans
ic Listed eborve,

 

 

3. Yuasa suet fils (in person or by reall) vous written response wih the Cau When you file
YOUE FESPHALSe, HOt mast Rive or mail w compy tus the person wins signed die laswwull,

&, if'you da not respond in writing, the Upurt may anier judgment against yau ay requested in
the beasndt,

&. You are antided tp ¢ fary iriad in moni types of lawautis. To sok for a jury trial, you nest
request mine in weetleg and

 

 

a. ifyvon need an ieverpre ter, you must auk far one bs writhia.
a Yor may wish to comsult & lasayer. Yon may contact the Mate Bar af New Mca for kelp
fading « lawyer at warw penbder sy SFG AT: oy 1-305-TOT-O0G4.

   

 
 

 

ean “ o£ 1% S90
Yiated at s New Mexica, this day af G/4R2021 20

jf Thowws A. Biscun
Signature od Agomey far Pisistifflsa Se Party

 

PATARC Thomas A. Biscup
Address: a8Gi AR Sebwie Bead NW
Telephone No. PSGSeTiSAiGi

Pas Nous £386) T66-6898

  
     

Fonalt Addresss 29K uwekllay
THIS SUMMONS 19 ISSUER PURSUAMT TO RULE 1404 OF THE KEW MES RD
RULES OF CIVIL PROCEDURE POR TASTRICT OUTS.
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 23 of 24

 

URN

TATE OF NEW MEXICO

 

CSIUNTY OF

 

i, being duly sworn, on cath, alate duat { am ever the age of ¢ ightoes (1%) years and nota party to tas
lawsuil, and Eat ved this Sammons i aw. SSurdy on the FF 4 day af
“ . by delivering a capy of this summens, with a copy of complaint, Jory
rand Comartes nannened Arbitration Cortilication attached, in the fallowing manner:

 
  

              
 
 

isheck one bax and {1 in appropriate blawks}

 

 

if to the dofemlant by fmuil] [courier servis

epee geeerton ays o OP pegs se etee pan wone ee ey :
BREVICE UR Ey RE! Gr CoMmrercial ey;

   

  

allompting to serve the surumone and complaint on the defendant by personal service or by
sminercial courier survice, by delivering a copy of this sommmuns, with a copy of complain,
Jory demend and Court-annexed Arbitration Certification attached, in the fallowing manner:

   

 

 
  

im tes ,apersan over fifteen (14) years of age and Pesndiang a the

usnal p jlace ofabode of shefieradant . ESE He defendant is net pe

pa fane oF abode} avd by mailing by Sire biases the LAM
lejondaal'’s kust iawn railing okie a copy of the surmmana, complaint, Pury demand and Co out.

a amiesed Ashitration Cort feation,

fi to , the person apparcniy in charge at the actual place of business

 

 

+

or employtoent of the defendant and ty mailing by first class mail te the defendant a:
and by maling the suaureds
first class mail 4

 

{i nsert : efene danse

   
 
   

Ss bs SEeRs adh ares sb

 

comnpiaint fury demand
defendant at eae race eae eb ravens d cased vemeee seen aweteneceseeeenenene. gFeR

   

    

 
 

fe?

  
 

ERLE S IGAE K

“eg &
defendant

 

 

 

stor] feuardian.ad Kem] of

subd dx @ eee Of SH Hic ler PICKUP E,

 

Pi ts
defendant

 

 

 

i i te, Usame of person, oi titles
Sess the defeadarn iS @ OP BONRIOR a

 

of POSER 2 artes prized Ki ERI vice, Use this alierndhls
vault PUEE? a COMMOR HERE. fand prant hoard af trusices, tie State af

   
 

  

 
Case 1:21-cv-00889-SMV-JHR Document 1-1 Filed 09/10/21 Page 24 of 24

 

GHivial Seas
BURY GREEN
Noting Rutile
Bgie cf New Mex
Me Comatission fzeney

     

 

 

 

 

 

abscribed ane sworn io belore me this ff day of

   
 
 
 

 

 

   

5
aths

 

USE NEYPE

i, Unieas otherwise arderad by the court, this return is not i he filed with the omurt prinr
tg service of the gamuinwins and complains on the defendant.

3, If service is orade by the shertif or a deputy sherif of a Mow Mexica county, the
siguatare of the shertlf or deputy sheriff need wet be noterixedl
jAdopenl eficxcttve August 1, 1988; a2 amended by Supreme Ceaet Cinder 05-8300-01, offertive
March 1, 2005, bey Supreme Court Order 07-80-16, effective August 1, 2007, by Supromu: Court
Order Na. 12-8300-026, effketive for all cases Med or percling om or alter Tamary 7, 2013.1

  
